Citation Nr: 0006221	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-13 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from June 1964 to 
June 1967.  



The claims file contains a report of a rating decision in 
April 1994 wherein entitlement to service connection for PTSD 
was denied.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The RO denied entitlement to service connection for PTSD.

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
when it issued an unappealed rating decision in April 1994.

2.  Evidence received since the April 1994 rating decision 
bears directly and substantially upon the issue, and by 
itself or in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fully decide the merits of the claim.

3.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

4.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.

5.  The medical evidence does not establish a diagnosis of 
PTSD which has been linked to active duty.


CONCLUSIONS OF LAW

1.  Evidence received since the April 1994 determination 
wherein the RO denied entitlement to service connection for 
PTSD is new and material, and the veteran's claim for that 
benefit has been reopened.  38 U.S.C.A. §§ 5014, 5108, 
7105(c) (West 1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (1999).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 1991);  
38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim '[f]urther analysis...is neither 
required, nor permitted." Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  

Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (199); Winters v. West, 12 Vet. App. 203 (1999)

The Court has held that a well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in service injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Service connection may be granted for any disease resulting 
from personal injury contacted in the line of duty or for 
aggravation of preexisting injury or disease contracted in 
the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in service stressor; and credible supporting evidence that 
the claimed in service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
last reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with the case at this time.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements: (1) medical evidence 
diagnosing the condition; (2) credible supporting evidence 
that the claimed in service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specified claimed in service stressor.

Adjudication of a well grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

The Court has held that "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether on not 
the veteran was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 
(1996), as determined through recognized military citations 
or other department evidence.

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service." Zarycki at 98 (emphasis added).

The Court in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VI, 7.46c (Oct. 11, 1995) held that 
"credible supporting evidence' of a non-combat stressor 
"may be obtained from" service records or "other sources."

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in service stressors is insufficient 
to establish the occurrence of the stressor."

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125, 4.126 (1996).  
The effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM-
IV).  The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law. (The concurring opinion goes further and states that the 
cases also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Factual Background

The evidence which was of record prior to the April 1994 
rating decision wherein the RO denied entitlement to service 
connection for PTSD is reported in pertinent part below.

Service medical records for the veteran do not reveal any 
psychiatric problems in service.  The military specialty for 
the veteran was AZ.  He had foreign and/or sea duty for 10 
months and 27 days.  His awards and decorations include the 
Vietnam Service Medal but no awards or decorations specific 
to combat.  (DD 214).  Not authored by the United States 
Armed Forces was the Republic of Vietnam Campaign Medal with 
Device.

Enlisted performance records for the veteran show that he was 
transferred to the Naval Air Facility at El Centro in mid 
September 1964, and his training record noted "MRPO 3&2" 
and "AZ 3&2" completed November 29, 1965, at El Centro, 
with no other training or service schools attended.  

He was transferred to Attack Squadron Twenty-Two in July 
1966.  He was authorized to wear the Vietnam Service Medal 
for service on board the USS Coral Sea for the period from 
September 13, 1967 through January 31, 1967.  The enlisted 
performance records do not reveal any transfer, temporary 
duty, or other duty/unit assignments from July 1966 to 
February 1967.

The veteran used the GI education bill to achieve a Bachelor 
of Arts degree in June 1973.

The veteran was hospitalized at a VA facility from July to 
December 1991, for alcoholism.  His treatment was interrupted 
by surgery for problems not at issue.  The Axis I diagnosis 
was alcohol dependence, and the Axis II diagnosis was 
personality disorder, not otherwise specified (NOS).  It was 
noted that he found work as a nursing assistant in a 
psychiatric facility.  

The veteran's original application for disability benefits 
was received in January 1993.  He reported being married 
twice, and PTSD, in 1972.  In April 1993 the RO requested 
that the veteran submit medical evidence in support of his 
claim, and identify the events or experiences he found most 
upsetting, to include the dates and places of his military 
assignments, specific duties at each location, and his role 
during the stressful events.

In response to the April 1993 letter, the veteran, in May 
1993, reported VA treatment for PTSD.  He made no reference 
to stressful events.  

A VA center out reach program intake summary form, dated in 
February 1993, noted that the veteran's presenting problems 
were PTSD, and alcohol.  He reported being in the Navy, "in 
country combat (indecipherable word)."  The "Tentative 
Assessment" was PTSD, "extremely low impulse control" was 
noted, and that he may be too explosive for treatment at the 
center.  In regard to his Vietnam service, he reported being 
assigned to "pilot rescue," departing for Vietnam in June 
1966 on the USS Coral Sea, in the Gulf of Tonkin.  

His official MOS (military occupational specialty) was supply 
clerk, and his actual duties in Vietnam were supply clerk, 
rescue, and loading bombs.  He reported being shot at, and 
jumping in the water.  He was not wounded, but there were 
near misses, exposure to casualties other than combat, and 
buddies were killed or wounded.  In regard to his substance 
abuse, he first drank beer at age 16, had recreational use in 
high school, and drank heavily during R&R (rest and 
recreation) during Vietnam.  His drinking escalated post-
Vietnam, with treatment in 1968.  He reported being a binge 
drinker, having 4 DUI's with the last one in 1982.  

Traumatic events described by the veteran included a guy 
being stabbed in the shower, and the stabber "fell off the 
fantail." He loaded aircraft with bombs, saw a man cut in 
half , and another sailor get hit in the head with a 
propeller.  Fear of falling off the ship or being blown off, 
especially while on the flight deck, was reported.  The 
veteran reported rescuing pilots, dead and alive, and doing 
more than 12 rescues.  He reported having nightmares about 
experiences, and drinking to self-medicate after being 
awakened by nightmares.  It was noted that his sister was 
killed in a car accident 2 months after his return.

VA clinic records for the veteran from 1992 to 1993, show 
treatment for alcohol dependence apparently beginning in June 
1992.  A May 21, 1993 letter from a licensed VA social 
worker, to a court judge, noted that the veteran had been in 
treatment for his alcoholism since April 16, 1963, and that 
he was waiting for an opening in a specialty program for 
Vietnam veterans who suffer from PTSD.  It was recorded that 
"[O]ften these veterans self medicate with alcohol to 
alleviate some of the symptoms they suffer from nightmares, 
flashbacks, irritability, difficulty with anger management 
and both emotional numbing and flooding."  

The veteran was hospitalized in April and May 1993 for 
substance abuse, based on his alcohol use.  His medical 
history was notable for "bur holes" status post motor 
vehicle accident in 1963, and bypass surgery in the 1980's.  
He claimed to have problems secondary to activities in the 
war.  The Axis I diagnosis was alcohol dependence, with 
rehabilitation.  

VA progress notes, dated May 7, 1993, showed complaints of 
continued nightmares mostly about dead bodies in Vietnam, and 
"since about sister."  He used to drink to calm down but 
could not stop drinking.  May 11th he complained about 
Vietnam nightmares the previous night, and was worried about 
going to jail for DUI (driving under the influence).  A VA 
alcohol treatment plan, dated in late May 1993, noted that 
the veteran complained of poor impulse control, especially 
with anger since childhood but much worse after Vietnam.  He 
had feeling of being out of control, and drank to kill 
feeling, thoughts, and memories.  Frequent nightmares of 
death were reported.  A June 4, 1993 progress note showed 
that in exploring his past drinking episodes, it "seems like 
when he is doing well is when he blows it."  His spouse told 
him "she is afraid to be nice to him because he might drink 
over it."  June 11th he reported that "this sobriety is a 
little different knowing he has PTSD helps explain his temper 
and violence."  The 25th of June 1993, he denied nightmares.

The veteran was informed of scheduled examinations in early 
December, 1993, and subsequently failed to report.  

The evidence associated with the claims file subsequent to 
the April 1994 rating decision wherein the RO denied 
entitlement to service connection for PTSD is reported in 
pertinent part below.

The veteran was hospitalized briefly in October 1994, acutely 
intoxicated and suicidal.  It was noted that he had been 
having increased PTSD symptoms, and relapsed.  There were 
Axis I diagnoses of ETOH (alcohol) intoxication/abuse, and 
PTSD, partial.

The veteran, in a statement in November 1996, reported having 
PTSD, caused during his tour of Vietnam in 1965-66.  In 
December 1996 he was provided guidelines for submitting his 
statement about traumatic events that changed his behavior.



VA outpatient clinic records for the veteran in 1996 and 1997 
reveal an October 9, 1996 record noting that the veteran was 
coming in for anger management because he was making his 
family nervous, "and in part because he is applying for a 
social security disability claim for PTSD and has been told 
that he should be in treatment."  The assessment for the 
veteran in November 1996 was depression, sleep disturbance, 
R/O (rule out) psychosis, and PTSD.  

In January 24, 1997, the veteran was provided psychological 
evaluation and testing, as recently he had displayed greet 
difficulties with several aspects of the mental status 
examination, and over the years he and his spouse had noted 
memory and concentration difficulties, worsening over the 
past few weeks or months.  Reference was made to his head 
injury in an accident in 1968.  It was noted that he had been 
evaluated neuropsychologically in November 1991.  Personality 
assessment revealed tendencies towards being narcissistic, 
aggressive, antisocial, and alcohol dependent.  Associated 
DSM-III-R diagnoses were personality disorder, NOS; and 
alcohol dependence.

There was provided a current list of tests administered, and 
discussion of the findings for the various tests.  Comparison 
with the testing in 1991 suggested "MUCH LOWER" performance 
on nearly all tests repeated.  It was noted that 
qualitatively, his responses suggested an individual who is 
pacing himself and modulating his own performance quite 
deliberately.  

The possibility of a recent decline in functioning could not 
be reliably excluded with the available data.  The Axis I 
diagnostic considerations were alcohol dependence (in 
remission by history); R/O cognitive disorder NOS; R/O PTSD; 
R/O malingering; R/O factitious disorder with predominantly 
psychological signs and symptoms; and R/O major depressive 
episodes.  The Axis II diagnosis was personality disorder NOS 
(by history).  

In March 1997 it was recorded that the veteran's past history 
included substance abuse, ETOH only, with reported sobriety 
since, questionably, October 1996; PTSD with anxiety and 
depression, attempting to establish SC (service connection); 
HBP (high blood pressure); obesity: probable diabetes; S/P 
(status-post) head trauma (1969) with L.O.C. (loss of 
consciousness);memory dysfunction, further neurological 
evaluation suggested with EEG (electroencephalogram) and MRI 
(magnetic resonance imaging); and heart surgery in 1982.  
Later in March the MRI results were discussed, and the MRI 
showed no evidence of acute problematic processes other than 
sinus infection.  It was significant for right frontal and 
temporal encephalomalacia, likely secondary to head trauma 
from auto accident in 1969, for which he underwent cranial 
surgery.  In April 1997 the findings of the MRI 
neuropsychological study were reviewed, and the "silent" 
effects of right hemisphere dysfunction were discussed 
briefly with both family members.  Reference was made to 
referral for EEG.  

The veteran's spouse, in a statement in August 1996, reported 
that the veteran was under doctor's care, had been diagnosed 
with PTSD, developed during his time in the Navy.  She noted 
that he was station off shore Vietnam during the war.  
Reference was also made to the veteran's alcohol problem.  

The veteran, in a statement in April 1997, reported that he 
experienced traumatic events in 1964, 1966, and 1967.  In an 
area for duty assignments ( such as company, battalion, or 
division) the veteran wrote "1965 operations;" 1966, 1967 
"P.B.R. rescue."  His places of assignment included El 
Centro, California; "P.B.R." training in Vietnam-Mekong 
Delta (chocolate mountain impact area).  In the area for 
listing duties at the time of the traumatic event, the 
veteran wrote that he did office duties in 1965, and "P.B.R. 
rescue, pick-up-seal team pick-up when needed."  In briefly 
describing traumatic events, he reported picking-up dead and 
wounded; weapon fire; and explosions.  He was volunteered by 
the Navy when needed.  The veteran reported having "foggy 
nightmares."  He reported being in rehabilitation programs 
in 1987, 1991, and 1992-93.  

Associated with the veteran's April 1997 statement was 
material concerning a Social Security Administration (SSA) 
decision for the veteran in January 1995  In evaluating the 
evidence reference was made to a vocational expert, J.R., 
Ph.D., who testified that given the veteran's "current 
psychological condition and past history of Post Traumatic 
Stress Disorder (PTSD) and interpersonal problems," he was 
not employable.  Also referenced was a report dated September 
28, 1994, by J.B., M. D., a consultative psychiatric 
examiner, who indicted that the veteran suffered from organic 
mental disorder, affective disorder, personality disorder, 
and substance abuse disorder.  

Also submitted at that time was a copy of a newspaper article 
dated in late October 1964, concerning the crash of a jet at 
the El Centro Naval Aerospace Recovery Facility, killing 9 
persons and injuring 26.  

The National Personnel Records Center, in November 1997 
confirmed that all available medical records for the veteran 
had been previously furnished, and that in regard to 
description of an AZ rating, that an AZ rating was aviation 
maintenance administration man.

D.P., Ph.D., in a letter dated January 10, 1998, enclosed VA 
records he felt relevant to the veteran's claim for VA 
benefits.  A brief background on the veteran's treatment was 
given.  It was reported that while the veteran was in Vietnam 
he was involved in situation which exposed him to incoming 
hostile fire from small arms, artillery, rockets, mortars, 
and bombs.  He saw American and other troops killed and 
wounded, retrieved the bodies of dead American Navy 
personnel, and was involved in the handling of dead bodies.  

It was stated that the veteran suffered from symptoms of PTSD 
dating back to his period of military service.  His current 
symptoms of PTSD included intrusive thoughts about the 
Vietnam war; distressing dreams related to his military 
service; difficulty falling asleep and remaining asleep; 
avoidance of situations which reminded him of war; restricted 
affect and emotional numbing, irritability and outbursts of 
anger; difficulty concentrating; and hypervigilance.  The 
veteran's serious 1968 head injury, with MRI evidence of 
significant right frontal and temporal encephalomalacia was 
noted.  The Axis I diagnoses for the veteran were cognitive 
disorder NOS; PTSD; and alcohol dependence, in full 
remission.  

The VA medical records submitted for the veteran for 
treatment in 1997 and 1998, show the veteran in a 
psychological support group.  It was recorded in a March 1997 
psychiatry care plan, that in Vietnam in 1965-66, he was 
involved in retrieving Navy Seals during missions.  He picked 
up bodies of dead Navy Seals, and received enemy fire during 
some of these missions.  It was noted in April 1997 that the 
veteran was still having sleep disturbances.  He was having 
dreams about overseas; he had a dream about having sex with 
an oriental girl, but he then killed her.  A May 1, 1997 
record noted forgetfulness by history with normal EEG, and 
that his memory difficulty was most likely due to PTSD for 
which he was receiving treatment.  The assessment in July 
1997 was PTSD.  In October 1997 it was noted that he had 
dreams about military experiences, and no killing in the 
dreams.

A VA January "1997"request for a VA psychiatric examination 
for PTSD, noted that the veteran was an aviation maintenance 
administration man on the USS Coral Sea, and that stressors 
claimed were not proven, and did not appear plausible.  It 
was noted that the Coral Sea was an aircraft carrier, and 
there was not evidence of rescue, armaments, or 
reconnaissance or special forces training or participation in 
related events.  Also there was no evidence of in-country 
service or combat.  

It was reported that the veteran was assigned to El Centro in 
1964 at the time of an airplane crash, that this was claimed 
as a stressor, and the examiner was to obtain a history from 
the veteran identifying his duty assignment, or other 
personal involvement.  Further, as there was a history of 
substance abuse, and if PTSD was identified, the examiner 
must distinguish between symptoms related to PTSD as opposed 
to substance abuse, or other psychiatric or personality 
diagnoses.  

When provided VA psychiatric examination in January 1998, the 
examiner noted that the claims file was available, and 
reviewed.  A brief review was given.  

The veteran reported that while at El Centro, he was trained 
to drive "PUR" (pursuit?) boats, and while on the USS Coral 
Sea, he was with a squadron which did "PUR" boating and 
emergency situations.  When at El Centro a plane crashed and 
"killed a bunch of people."  The veteran was questioned 
several times about this incident with little real 
information gained.  He reported 60 to 70 people being killed 
and "we" were there and had to pick them up.  

The veteran would then veer off into description of this that 
he said happened while he was in Vietnam or at other times.  
Repeatedly the examiner attempted to bring the veteran back 
to the topic of the plane crash at El Centro, and he merely 
recounted where the plane crashed, that people were killed, 
and then "I went to Vietnam but that was just as bad."  He 
would not give any more details of what happened, nor would 
he meaningfully elaborate on the situation.  He said that 
while he was going out doing rescues from the Coral Sea, he 
was also working in the office.

The veteran recounted his civilian history, including being 
married 3 times from 1968 to 1969, for a year in 1970, and 
his current marriage began in 1983.  He had been in jail 4 or 
5 times on DUI's, adding up to 2 years total.  On mental 
status examination his affect was extremely angry.  He spoke 
in short explosive bursts but was fully cooperative with the 
interview.  He complained of increased startle response, 
nightmares of cutting the throat of people he works with, and 
watches television war movies frequently, "I don't know why, 
but I do like, it draws me."  

He complained of disturbed sleep, and did not appear to 
attempt to avoid thinking about his experiences in the 
military.  He told the examiner he remembered the dramatic 
things that happened to him, claiming survivor guilt and 
perpetrator guilt.  He felt estranged from other people, was 
unable to have loving feelings, and did not have a 
foreshortened sense of future.  It was noted that he 
complained of difficulty falling asleep and staying asleep 
and being irritable and with angry outbursts.  He was not 
hypervigilant but said "I'm very observant," and complained 
of an acute startle response.  




It was recorded that the veteran scored 142 on the 
Mississippi scale which is usually regarded as in the range 
of diagnostic of combat related PTSD which however can be 
achieved simply by endorsing symptoms.  The diagnostic 
conclusions (DSM-IV), Axis I were alcohol abuse in sustained 
full remission; cognitive disorder, not otherwise specified; 
and personality change due to head injury.  The Axis II 
diagnosis was personality disorder, not otherwise specified.  

In the diagnostic analysis, the examiner noted that it was 
not believed that the veteran has PTSD.  His affect display 
while recounting the traumas that he said had happened to him 
was inconsistent with that usually found with veterans with 
PTSD as was his symptom presentation.  Rather it appeared 
that this is a man who has an ongoing personality disorder 
who had a head injury in 1968 and who subsequently developed 
a bit of an explosive personality with some of the 
personality residuals of traumatic brain injury.

The veteran, in a statement sent to a Congressional 
representative in mid-1998, noted copies of various records 
he was submitting to support his claim, and "most 
important" medical care costs which he could not pay.  
Further, in his August 1998 substantive appeal, he reported 
having intrusive thoughts and images of the Vietnam war, 
disturbed sleep, dreams about Vietnam, stress when 
encountering reminders of the war, avoidance, irritability, 
anger outbursts, and emotional numbing.  

He reported seeing lots of death and injury about the USS 
Coral Sea, at El Centro, and on rescue missions.  He asserted 
that dates of the El Centro incident date, and his service 
dates were misquoted, and that the record does show service 
in Vietnam.



Analysis

Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
PTSD.

The veteran seeks to reopen his claim for service connection 
for PTSD, which was denied by the RO in April 1994.

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.

Review of the RO's findings in the April 1994 rating decision 
discloses that PTSD was denied because there was no evidence 
of any acquired psychiatric disorder other than a personality 
disorder.

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  Evidence received subsequent to the 
April 1994 rating decision which denied the claim includes 
diagnoses of PTSD which were not of record at the time of the 
prior final decision.  

The evidence submitted bears directly and substantially upon 
the issue of entitlement to service connection for PTSD, and 
by itself or in combination with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of this claim.

Whether the claim of entitlement to 
service connection for PTSD is well 
grounded.

The Board finds the claim of entitlement to service 
connection for PTSD is well grounded within the meaning of 
38 U.S.C.A. § 5107.  That is, the Board finds that the 
veteran has presented a claim which is plausible.

Included in the claims file are diagnoses of PTSD by 
competent medical professionals who have diagnosed the 
disorder.  At least one of the diagnoses was predicated on 
the veteran's description of his experiences in Vietnam, 
intrusive thoughts about the Vietnam war, distressing dreams 
related to service, difficulty falling asleep and remaining 
asleep, avoidance of situations which reminded him of the 
war, restricted affect and emotional numbing, irritability, 
outbursts of anger, difficulty concentrating, and 
hypervigilance.

The nature of the veteran's experiences or stressors had not 
been previously reported in any of the evidence of the 
record.  His alleged stressors are presumed credible for the 
basis of determining whether the claim is well grounded.  For 
the purpose of determining if the veteran's claim is well 
grounded, the Board will make an assumption that the 
diagnosis of PTSD was based on the alleged stressors reported 
by the veteran in 1998.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).




The Board finds the veteran's allegations of in service 
stressors are not inherently incredible and are within the 
competence of the veteran to make.  Solely for the purpose of 
determining whether the claim of entitlement to service 
connection for PTSD is well grounded, the Board is presuming 
the credibility of the claimed in service stressors.

PTSD has been linked to the veteran's active duty experiences 
by the competent evidence of record.  As there is competent 
evidence of record of a current diagnosis of PTSD which has 
been linked to the veteran's (presumed credible) experiences 
while on active duty, the Board finds the claim is well 
grounded.


Entitlement to service connection for PTSD

The Board notes there is already of record diagnoses of PTSD.  
The veteran has not indicated that there are outstanding 
records which would verify his claimed in service stressors.  
When there is no showing of the relevance of outstanding 
records, there is no duty to assist.  Counts v. Brown, 6 Vet. 
App. 473 (1994).

The Board finds that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained to the 
extent possible, and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The Board finds the claim of entitlement to service 
connection for PTSD must be denied as there are no verified 
in service stressors of record to support such diagnosis.  
Moreover, the most recent VA examination to ascertain whether 
the veteran had PTSD concluded in not finding this disorder.


The claims file contains diagnoses of PTSD, at least one of 
which was predicated on the veteran's description of 
stressors in service.  The Board finds that the medical 
professionals who arrived at the diagnoses of PTSD based the 
diagnoses on stressors the veteran related from his tour of 
duty.  Thus, the Board finds the record establishes the first 
and third elements required for a grant of service connection 
for PTSD.  38 C.F.R. § 3.304(f).

Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in service stressor(s) reported by the veteran and relied 
upon by the competent medical professionals diagnosing PTSD 
occurred, as substantiated by competent corroborating 
evidence.  That question involves both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.

The Board finds that, upon review of the relevant criteria 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the providence of adjudicatory 
personnel.  That is the issue addressed herein.

The Board, insofar as it finds below that there is no 
recognizable stressor, does not reach questions of whether 
the events claimed by the veteran were sufficient to 
constitute a stressor for the purpose of causing PTSD, or 
whether the remaining elements required to support the 
diagnosis of PTSD have been met, both matters that required 
competent medical opinions and expertise.

The starting point for any determination with regard to PTSD 
is one or more "stressors."  Under the controlling 
regulation, there must be credible supporting evidence that 
the claimed service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  The existence of a an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

By rule making, VA has set forward criteria of "conclusive 
evidence" to establish a combat related stressor.  These 
criteria are defined as: (a) a claim that the stressor is 
related to combat and (b) a demonstration in the record that 
the claimant ("in the absence of evidence to the contrary") 
has been awarded certain specific recognized awards or 
decorations identified in 38 C.F.R. § 3.304(f) or VA 
ADJUDICATION MANUAL M21-1, Part VI,  7.46 (effective Oct. 
11. 1995).  

The Board notes the revised version of this Manual M21-1 
provision (Part VI,  11.37 (effective Feb. 13, 1997) did  
not alter the list of awards or decorations.  These include 
certain awards specifically denoting combat participation 
(the Combat Infantryman Badge and the Combat Action Ribbon), 
a decoration awarded for combat incurred wounds (the Purple 
Heart Medal), and certain decorations that are awarded only 
for valor in combat with the enemy.  The service department 
documentation reflects no awards of decorations that 
constitute conclusive evidence that he engaged in combat with 
the enemy.  

In addition to the criteria based upon certain awards or 
decorations, "conclusive evidence" may also be established 
by "other supportive evidence" that the claimant was a 
prisoner of war under the requirements of 38 C.F.R. § 3.1(y), 
or evidence that the claimant was in a plane crash, ship 
sinking, explosion, rape or assault, or duty on a burn ward 
or in a graves registration unit.  The Board finds the term 
"other supportive evidence" is unclear as to the 
limitations, if any, on what can constitute "other 
supportive evidence."  

At a minimum, as is discussed below, the case law from the 
Court would preclude the use of the claimant's own assertions 
as "other supporting evidence," nor would post-service 
medical evidence suffice as "other supporting evidence."  
To the extent that the term "other supporting evidence" in 
this context could be service department records, the Board 
finds that there are no service department medical or 
administrative records to establish that the claimant was a 
prisoner of war under the requirements of 38 C.F.R. § 3.1(y), 
or he was in a plane crash, ship sinking, explosion, rape or 
assault, or duty on a burn ward or in a graves registration 
unit.  


Thus, the Board finds that the record does not contain 
"conclusive evidence" that he "engaged in combat with the 
enemy" and is therefore entitled to have his lay statements 
accepted without need of further corroboration.  To the 
extent that "other supportive evidence" could be other than 
service department records to establish any of the events 
listed under "conclusive evidence," this matter is 
addressed further below. 

The claimant has alleged various events that occurred in 
service as his "stressor" or "stressors," and apparently 
medical providers accepted the veteran's report of 
"stressors" to support the diagnosis of PTSD.  However, 
while the veteran reported combat and non-combat stressors in 
1993, the clinic records made references to PTSD for the 
veteran, but did not contain a definitive diagnoses of PTSD.  
During that time he was diagnosed with alcohol dependence.  

Clinic records in 1997 and 1998 show diagnoses of PTSD for 
the veteran, and a psychologist in January 1998 reported 
diagnoses for the veteran to include cognitive disorder, 
PTSD, and alcohol dependence in remission.  As a matter of 
law, "credible supporting evidence that the claimed in[-
]service event actually occurred" can not be provided by 
medical opinion based on post-service examination.  Moreau v. 
Brown, 9 Vet. App. 389, 394-96 (1996).  This means that other 
"credible supporting evidence from any source" must be 
provided that the event alleged as the stressor in service 
occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997). 

In regard to the veteran's claimed stressors, they do bear 
close scrutiny.  In 1993 the veteran reported that his ship 
was in the Gulf of Tonkin, and his stressors in included 
pilot rescue (12 times), loading bombs, exposure to combat, 
buddies killed or wounded, and non-combat events on board 
ship such as a person being stabbed, and another man hit in 
the head by a propeller.  However, although requested, he did 
not provide such pertinent information as the time and place 
of such events, the unit he was assigned to at the time, or 
the names of persons killed or wounded.  

In passing the Board notes that the veteran was on a carrier 
where the personnel number in the thousands, he was a clerk, 
and his records do not show assignment to deck duty.  He did 
not provide any information as to his proximity to the 
stabbing or the propeller incident on a carrier launching jet 
planes.  

In 1997 the veteran reported P.B.R. training in the Mekong 
Delta, seal team rescues, and exposure to weapons fire and 
explosions.  Again he did not provide the necessary times, 
dates, places, and units of assignment for verification of 
such events.  The veteran, in interview with a psychologist 
in January 1998, reported exposure to all types of hostile 
fire, including bombs, retrieval of dead and wounded, and 
witnessing troops killed and wounded.  He did not provided 
the time, date, or place of such events.  In clinic records 
in 1997 and 1998, the veteran reported retrieving Navy seal 
teams and receiving enemy fire.  The El Centro incident will 
be discussed separately.

The objective evidence in this case shows that the veteran 
was an aviation maintenance clerk, and he served on the USS 
Coral Sea from September 1996 to February 1997.  His training 
records do not show any training in any kind of rescue, 
special forces, boat handling, or munitions handling.  There 
is no objective evidence that the veteran ever set foot on 
shore in Vietnam.  In 1993 he reported that his ship was in 
the Gulf of Tonkin, but in 1997 he reported he was in the 
Mekong delta area, approximately 1,600 miles south as the 
crow flies, at the opposite end of Vietnam.  In 1993 he was 
doing pilot rescue, and in 1997 he was doing Navy seal team 
rescue.  And in between he was a clerk.  Noteworthy is the 
fact that the veteran has never provided any specific 
information concerning his rescue operations, such as the 
time, date, and place, or the unit he was assigned to at the 
time of such rescues.  

The veteran's references to exposure to hostile fire, killed 
and wounded buddies, as well as others, are also without any 
specifics that would help in verification of such events.  As 
noted above, it has not been documented that he was ever on 
shore in Vietnam.  He does not report the date, time, or 
place of combat events, or the names of buddies killed or 
wounded.  When he reports nightmares about his experiences, 
for the most part he never reports specific events.  

In 1993 he reported frequent nightmares of death, with no 
explanation, and in April 1997 his nightmares were "foggy."  
On another occasion in April 1997 he reported a dream of sex 
with an oriental girl that he then killed.  In October 1997 
he reported dreams about his military experiences and no 
killing in the dreams.  The differences in his reports of 
nightmares about his military experiences constitute more 
than mere ambiguity, they represent blatant inconsistencies 
that reflect on his credibility as an historian.  

The veteran was stationed at a Navy facility at El Centro, 
California, in October 1964, when a plane crashed and people 
were killed.  The veteran asserts that this is a traumatic 
event specific to his PTSD.  However, none of his reported 
dreams, flashbacks, or nightmares were referenced to this 
event.  He reports 60 plus people killed, and the newspaper 
article he submitted shows 9 killed and 26 injured.  He 
reports picking up dead bodies, but his mere presence on the 
military base at the time does not support this allegation, 
especially in light of his exaggeration of the death toll, 
and overall lack of credibility as a historian in relating 
his military experiences.  

The psychiatric examiner in 1998 noted the lack of detail and 
any meaningful elaboration by the veteran in regard to the El 
Centro event.  The veteran's active participation in the El 
Centro incident is doubtful, and as there was no finding of 
PTSD in January 1998, it was not an event that would support 
a diagnosis of PTSD.  

The diagnoses of PTSD for the veteran in 1997 and 1998 are 
based on unverified events as reported by the veteran.  A 
medical opinion is inadequate when it is a general conclusion 
based on history furnished by the appellant and on 
unsupported clinical evidence.  Black v. Brown, 5 Vet. App. 
177 (1993).  An opinion based upon an inaccurate factual 
premise has no probative value.  Hadsell v. Brown, 4 Vet. 
App. 208, 209 (1993).  Further, in regard to diagnoses of 
PTSD for the veteran, the most recent psychiatric 
examination, in January 1998, found no PTSD for the veteran.  
Historically, this is not an aberrant evaluation of the 
veteran.  

Supporting the 1998 finding are the 1991 psychological test 
results, which only showed a personality disorder, and the 
1997 psychological test results noting multiple disorders to 
be ruled out, including PTSD.  Also supporting the 1998 
finding is the September 1994 psychiatric finding for SSA, 
which showed no PTSD for the veteran.  The absence of a 
diagnosis of PTSD in 1998 was based in part on the lack of 
credibility of the veteran in recounting his symptoms.  On an 
overview, the Board places the greater probative value on the 
January 1998 psychiatric examination finding of no PTSD for 
the veteran.  The overwhelming weight of the probative and 
credible evidence is against the claim.  Thus the benefit of 
doubt doctrine is not for application.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999).

The Board points out that the problem in this case is not 
just the corroboration of some event claimed as a 
"stressor" by the service department or some credible 
source, or of obtaining another diagnosis of PTSD from some 
medical provider.  It is rather the basic problem that the 
appellant is not credible as to his representations in 
pursuit of this claim.  Thus, there is no basis for an 
adjudicator or the Board to accept as credible his self 
serving allegations as to his subjective reaction to any 
event claimed as a stressor or his alleged subjective 
symptoms stemming from such an event.  

Thus, any future documentation of an alleged "stressor" or 
another medical diagnosis of PTSD could not change the 
picture because, as shown above, even if the existence of 
some event is established, this evidence could not be deemed 
satisfactory or credible because the record is already clear 
that his evidentiary assertions are not trustworthy in this 
claim.  If his evidentiary assertions are not trustworthy, no 
medical provider could render an opinion as to a medical 
diagnosis that would be entitled to probative weight if it 
relied in any fashion upon the credibility of the appellant's 
self reporting of symptoms.  Note the explanation in January 
1998 that the veteran's Mississippi scale score could be 
achieved simply by endorsing symptoms.  It is extremely 
difficult, if not impossible, to conceive how an examiner 
could arrive at a diagnosis of PTSD without relying in any 
fashion upon the evidentiary assertions of the claimant.  A 
medical provider is not competent to restore the claimant's 
credibility. 


Duty to Assist

Although specifically requested to provide detailed 
information and the "how, when, where and why," of his 
alleged stressors, the veteran did not respond to 2 separate 
requests, and the Board has proceeded on the basis of the 
evidence of record as there is no indication that there are 
additional records which can be obtained without the 
veteran's cooperation.  The duty to assist is not a one-way 
street.  The veteran cannot passively wait when he may or 
should have information that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 
(1991).  Where the claimant fails to cooperate in the 
development of the record where his cooperation is required, 
the Board finds that VA has no further obligation under the 
duty to assist to plead again with the claimant to do that 
which he failed to due when first asked.  See Evans v. West, 
12 Vet. App. 22 (1998).  

The Board notes that the appellant made a claim for benefits 
from the Social Security Administration (SSA).  His 
statements have not specifically alleged that claimed PTSD 
formed the basis for the award, and the documents submitted 
show that his severe affective disorder, anxiety-related 
disorder, and substance addiction disorder were the basis for 
a disability finding.  There was no medical documentation of 
PTSD for the veteran reported in the records submitted.  

Additionally, the Board must point out that the basis for the 
above determination is that the appellant has not submitted 
credible supporting evidence of an alleged stressor event, or 
competent medical evidence of PTSD.  There is no allegation 
that any records in the possession of SSA pertaining to a 
relatively recent grant of benefits would provide legally 
adequate substantiation of events claimed to have occurred in 
service in 1966 and 1967.  Thus, the Board finds no basis for 
further develop of the record to obtain additional records of 
the SSA.  Brock v. Brown, 10 Vet. App. 155 (1997).


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD, 
the appeal is granted to this extent.

The veteran has presented a well grounded claim of 
entitlement to service connection for PTSD.

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

